Exhibit 10.14

For Use Outside the United States

Cashless Exercise

AUTODESK, INC.

2008 EMPLOYEE STOCK PLAN

STOCK OPTION AGREEMENT

(Cashless Exercise)

Autodesk Inc., a Delaware corporation (the “Company”), has granted to the
Participant named on the Notice of Grant of Stock Options (the “Notice of
Grant”) which is attached hereto an option (the “Option”) to purchase that
number of Shares set forth on the Notice of Grant at the exercise price per
Share set forth on the Notice of Grant (the “Exercise Price”), subject to all of
the terms, definitions and provisions in this Agreement and the Company’s stock
option plan stated in the Notice of Grant (as applicable, the “Plan”), which is
incorporated herein by reference. Subject to Section 14(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan shall
prevail. The terms defined in the Plan shall have the same defined meanings in
this Agreement.

1. Nature of Option. This Option is not intended to qualify as an Incentive
Stock Option under Section 422 of the Code. This Option is intended to be a
Nonstatutory Stock Option.

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement shall vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition shall not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant shall have been
continuously an Employee from the Date of Grant until the date such vesting
occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option shall be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

This Option shall be exercisable in a manner and pursuant to such procedures as
the Administrator may determine, which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan (the “Exercise
Notice”). Such Exercise Notice shall be properly completed and delivered in such
manner as the Administrator may determine (including electronically). Payment of
the Exercise Price may only be made in such manner as described below, and if
appropriate, shall accompany the written notice. This Option shall be deemed to
be exercised upon receipt by the Company (or its designated representative) of
the Exercise Notice and completion of payment of the Exercise Price.

 

-1-



--------------------------------------------------------------------------------

In connection with the payment procedure described in Section 5 below, the
Participant will be required to sell all of the Shares the Participant elects to
exercise and will not be permitted to retain any of the Exercised Shares. No
Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. This Option may not be
exercised for a fraction of a share.

5. Method of Payment. Notwithstanding any provisions in the Plan to the
contrary, the methods of exercise available to the Participant are restricted.
Full payment of the Exercise Price for the Shares to be purchased on exercise of
the Option must be made using the “cashless” exercise method. Upon the
Participant’s delivery of a properly executed Exercise Notice together with
irrevocable instructions to a broker, agent or other third party approved by the
Company, such broker, agent or other third party will simultaneously sell all of
the Shares that the Participant is entitled to upon exercise, use the proceeds
to pay the Exercise Price (plus any applicable fees and/or taxes) and remit the
balance to the Participant in cash.

6. Termination Period. Subject to Applicable Laws, if the Participant ceases to
be an Employee, he or she may, but only within three (3) months after the date
Participant ceases to be an Employee, exercise this Option to the extent that he
or she was entitled to exercise it as of the date of such cessation. To the
extent he or she was not entitled to exercise this Option as of the date of such
cessation, or if he or she does not exercise the Option within the time
specified herein, the Option shall terminate.

Notwithstanding the provisions above, if Participant ceases to be an Employee as
a result of his or her Disability, he or she may, but only within twelve
(12) months from the date of such cessation, exercise his or her Option to the
extent he or she was entitled to exercise it at the date of cessation. To the
extent that he or she was not entitled to exercise this Option at the date of
such cessation, or if he or she does not exercise such Option within the time
specified herein, the Option shall terminate.

In the event of the death of the Participant during the term of this Option and
while an Employee, the Option shall become fully exercisable, including as to
Shares for which it would not otherwise be exercisable, and may be exercised, at
any time within twelve (12) months following the date of death, by Participant’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance.

Notwithstanding the foregoing, in no event may this Option be exercised after
the Expiration Date as provided above and may be subject to earlier termination
as provided in Section 13(c) of the Plan.

7. Tax Obligations. The Company and its Subsidiaries shall assess tax and social
insurance contribution liability and requirements in connection with the
Participant’s participation in the Plan, including, without limitation, tax
liability and social insurance contribution liability associated with the grant
or exercise of the Option or sale of the underlying Shares (the “Tax
Liability”). These requirements may change from time to time as laws or
interpretations change. Regardless of the Company’s or any Subsidiary’s actions
in this regard, the Participant hereby acknowledges and agrees that the Tax
Liability shall be the Participant’s ultimate responsibility and

 

-2-



--------------------------------------------------------------------------------

liability. The Participant agrees as a condition of his or her participation in
the Plan to make arrangements satisfactory to the Company and its Subsidiaries
to enable it to satisfy all withholding, payment and/or collection requirements
associated with the satisfaction of the Tax Liability, including authorizing the
Company or the Subsidiary to: (i) withhold all applicable amounts from the
Participant’s wages or other cash compensation due to the Participant, in
accordance with any requirements under the laws, rules, and regulations of the
country of which the Participant is a resident, and (ii) act as the
Participant’s agent to sell sufficient Shares for the proceeds to settle such
requirements. Furthermore, the Participant agrees to pay the Company or the
Subsidiary any amount the Company or any Subsidiary may be required to withhold,
collect or pay as a result of the Participant’s participation in the Plan or
that cannot be satisfied by deduction from the Participant’s wages or other cash
compensation paid to the Participant by the Company or the Subsidiary or sale of
the Shares acquired under the Plan. The Participant acknowledges that he or she
may not participate in the Plan and the Company and the Subsidiary shall have no
obligation to deliver Shares until the Tax Liability has been satisfied by the
Participant.

[For Participants Tax Resident in India: The Participant agrees and acknowledges
that the Tax Liability shall include, without limitation, all fringe benefit tax
liability associated with the grant, vesting, allotment or exercise of the
Option or sale of Shares (“FBT Liability”). All FBT Liability shall transfer in
its entirety from the Company or any Subsidiary to the Participant and shall be
ultimately the Participant’s responsibility and liability. The Participant
authorizes the Company and its Subsidiaries to take any or all of the steps
described in this Section to satisfy the FBT Liability as part of the Tax
Liability.]

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant shall
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. Acknowledgments. In accepting the Option, the Participant acknowledges that:

(a) Any notice period mandated under Applicable Laws shall not be treated as
continuous service for the purpose of determining the vesting of the Option; and
the Participant’s right to receive Shares in settlement of the Option after
termination of service, if any, will be measured by the date of termination of
the Participant’s service and will not be extended by any notice period mandated
under Applicable Laws. Subject to the foregoing and the provisions of the Plan,
the Company, in its sole discretion, shall determine whether the Participant’s
service has terminated and the effective date of such termination.

(b) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

 

-3-



--------------------------------------------------------------------------------

(c) All decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company.

(d) The Participant’s participation in the Plan shall not create a right to
continued service with the Company (or any Subsidiary).

(e) The Participant is voluntarily participating in the Plan.

(f) The Option is an extraordinary item that does not constitute compensation of
any kind for service of any kind rendered to the Company (or any Subsidiary),
and which is outside the scope of the Participant’s employment contract, if any.

(g) The Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance payments,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. This
applies to any payment even in those jurisdictions requiring such payments upon
termination of employment.

(h) In the event that the Participant is not an employee of the Company, the
Option grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Option grant will not be
interpreted to form an employment contract with any Subsidiary.

(i) The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the Participant obtains Shares upon exercise of the Option,
the value of those Shares may increase or decrease.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company at Autodesk, Inc., 111
McInnis Parkway, San Rafael, CA 94903, or at such other address as the Company
may hereafter designate in writing.

11. Grant is Not Transferable. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Data Privacy Consent. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this document by and among the
Company and each Subsidiary for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

(a) The Participant understands that the Company (or any Subsidiary) holds
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other

 

-4-



--------------------------------------------------------------------------------

identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).

(b) The Participant understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired upon settlement of the Option. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant understands
that he or she may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. The
Participant understands, however, that refusing or withdrawing the Participant’s
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Participant’s local human resources representative.

14. Additional Conditions to Issuance of Stock. If at any time the Company shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance shall not occur unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company. The Company shall
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

15. Currency Exchange Risk. The Participant agrees and acknowledges that the
Participant shall bear any and all risk associated with the exchange or
fluctuation of currency associated with the Option, including without limitation
the exercise of the Option or sale of the Shares (the “Currency Exchange Risk”).
The Participant waives and releases the Company and its Subsidiaries from any
potential claims arising out of the Currency Exchange Risk.

16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

 

-5-



--------------------------------------------------------------------------------

17. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement. The Administrator shall, in
its absolute discretion, determine when such conditions have been fulfilled.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

22. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

23. Governing Law. Subject to Applicable Laws, this Agreement shall be governed
by the laws of the State of California, without giving effect to the conflict of
law principles thereof. For purposes of litigating any dispute that arises under
this Option or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of Marin County, California, or the federal courts for
the United States for the District of Northern California, and no other courts,
where this Option is made and/or to be performed.

 

-6-



--------------------------------------------------------------------------------

For Use Outside the United States

Cashless Exercise Not Mandated

AUTODESK, INC.

2008 EMPLOYEE STOCK PLAN

STOCK OPTION AGREEMENT

Autodesk Inc., a Delaware corporation (the “Company”), has granted to the
Participant named on the Notice of Grant of Stock Options (the “Notice of
Grant”) which is attached hereto an option (the “Option”) to purchase that
number of Shares set forth on the Notice of Grant at the exercise price per
Share set forth on the Notice of Grant (the “Exercise Price”), subject to all of
the terms, definitions and provisions in this Agreement and the Company’s stock
option plan stated in the Notice of Grant (as applicable, the “Plan”), which is
incorporated herein by reference. Subject to Section 14(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan shall
prevail. The terms defined in the Plan shall have the same defined meanings in
this Agreement.

1. Nature of Option. This Option is not intended to qualify as an Incentive
Stock Option under Section 422 of the Code. This Option is intended to be a
Nonstatutory Stock Option.

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement shall vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition shall not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant shall have been
continuously an Employee from the Date of Grant until the date such vesting
occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option shall be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

This Option shall be exercisable in a manner and pursuant to such procedures as
the Administrator may determine, which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan (the “Exercise
Notice”). Such Exercise Notice shall be properly completed and delivered in such
manner as the Administrator may determine (including electronically). Payment of
the Exercise Price may only be made in such manner as described below, and if
appropriate, shall accompany the written notice. This Option shall be deemed to
be exercised upon receipt by the Company (or its designated representative) of
the Exercise Notice and completion of payment of the Exercise Price.

 

-1-



--------------------------------------------------------------------------------

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Participant on the date the Option is exercised with respect to such
Exercised Shares. This Option may not be exercised for a fraction of a share.

5. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Participant:

(a) cash;

(b) check;

(c) delivery of a properly executed Exercise Notice together with irrevocable
instructions to an agent of the Company to sell the Shares and promptly deliver
to the Company that portion of the sale proceeds required to pay the Exercise
Price (and any applicable withholding taxes).

6. Termination Period. Subject to Applicable Laws, if the Participant ceases to
be an Employee, he or she may, but only within three (3) months after the date
Participant ceases to be an Employee, exercise this Option to the extent that he
or she was entitled to exercise it as of the date of such cessation. To the
extent he or she was not entitled to exercise this Option as of the date of such
cessation, or if he or she does not exercise the Option within the time
specified herein, the Option shall terminate.

Notwithstanding the provisions above, if Participant ceases to be an Employee as
a result of his or her Disability, he or she may, but only within twelve
(12) months from the date of such cessation, exercise his or her Option to the
extent he or she was entitled to exercise it at the date of cessation. To the
extent that he or she was not entitled to exercise this Option at the date of
such cessation, or if he or she does not exercise such Option within the time
specified herein, the Option shall terminate.

In the event of the death of the Participant during the term of this Option and
while an Employee, the Option shall become fully exercisable, including as to
Shares for which it would not otherwise be exercisable, and may be exercised, at
any time within twelve (12) months following the date of death, by Participant’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance.

Notwithstanding the foregoing, in no event may this Option be exercised after
the Expiration Date as provided above and may be subject to earlier termination
as provided in Section 13(c) of the Plan.

7. Tax Obligations. The Company and its Subsidiaries shall assess tax and social
insurance contribution liability and requirements in connection with the
Participant’s participation in the Plan, including, without limitation, tax
liability and social insurance contribution liability associated with the grant
or exercise of the Option or sale of the underlying Shares (the “Tax
Liability”). These requirements may change from time to time as laws or
interpretations change.

 

-2-



--------------------------------------------------------------------------------

Regardless of the Company’s or any Subsidiary’s actions in this regard, the
Participant hereby acknowledges and agrees that the Tax Liability shall be the
Participant’s ultimate responsibility and liability. The Participant agrees as a
condition of his or her participation in the Plan to make arrangements
satisfactory to the Company and its Subsidiaries to enable it to satisfy all
withholding, payment and/or collection requirements associated with the
satisfaction of the Tax Liability, including authorizing the Company or the
Subsidiary to: (i) withhold all applicable amounts from the Participant’s wages
or other cash compensation due to the Participant, in accordance with any
requirements under the laws, rules, and regulations of the country of which the
Participant is a resident, and (ii) act as the Participant’s agent to sell
sufficient Shares for the proceeds to settle such requirements. Furthermore, the
Participant agrees to pay the Company or the Subsidiary any amount the Company
or any Subsidiary may be required to withhold, collect or pay as a result of the
Participant’s participation in the Plan or that cannot be satisfied by deduction
from the Participant’s wages or other cash compensation paid to the Participant
by the Company or the Subsidiary or sale of the Shares acquired under the Plan.
The Participant acknowledges that he or she may not participate in the Plan and
the Company and the Subsidiary shall have no obligation to deliver Shares until
the Tax Liability has been satisfied by the Participant.

[For Participants Tax Resident in India: The Participant agrees and acknowledges
that the Tax Liability shall include, without limitation, all fringe benefit tax
liability associated with the grant, vesting, allotment or exercise of the
Option or sale of Shares (“FBT Liability”). All FBT Liability shall transfer in
its entirety from the Company or any Subsidiary to the Participant and shall be
ultimately the Participant’s responsibility and liability. The Participant
authorizes the Company and its Subsidiaries to take any or all of the steps
described in this Section to satisfy the FBT Liability as part of the Tax
Liability.]

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant shall
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. Acknowledgments. In accepting the Option, the Participant acknowledges that:

(a) Any notice period mandated under Applicable Laws shall not be treated as
continuous service for the purpose of determining the vesting of the Option; and
the Participant’s right to receive Shares in settlement of the Option after
termination of service, if any, will be measured by the date of termination of
the Participant’s service and will not be extended by any notice period mandated
under Applicable Laws. Subject to the foregoing and the provisions of the Plan,
the Company, in its sole discretion, shall determine whether the Participant’s
service has terminated and the effective date of such termination.

 

-3-



--------------------------------------------------------------------------------

(b) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(c) All decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company.

(d) The Participant’s participation in the Plan shall not create a right to
continued service with the Company (or any Subsidiary).

(e) The Participant is voluntarily participating in the Plan.

(f) The Option is an extraordinary item that does not constitute compensation of
any kind for service of any kind rendered to the Company (or any Subsidiary),
and which is outside the scope of the Participant’s employment contract, if any.

(g) The Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance payments,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. This
applies to any payment even in those jurisdictions requiring such payments upon
termination of employment.

(h) In the event that the Participant is not an employee of the Company, the
Option grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Option grant will not be
interpreted to form an employment contract with any Subsidiary .

(i) The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the Participant obtains Shares upon exercise of the Option,
the value of those Shares may increase or decrease.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company at Autodesk, Inc., 111
McInnis Parkway, San Rafael, CA 94903, or at such other address as the Company
may hereafter designate in writing.

11. Grant is Not Transferable. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Participant only by Participant.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Data Privacy Consent. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this document by and among the
Company and each Subsidiary for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

 

-4-



--------------------------------------------------------------------------------

(a) The Participant understands that the Company (or any Subsidiary) holds
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all Options
or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).

(b) The Participant understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired upon settlement of the Option. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant understands
that he or she may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. The
Participant understands, however, that refusing or withdrawing the Participant’s
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Participant’s local human resources representative.

14. Additional Conditions to Issuance of Stock. If at any time the Company shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance shall not occur unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company. The Company shall
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

15. Currency Exchange Risk. The Participant agrees and acknowledges that the
Participant shall bear any and all risk associated with the exchange or
fluctuation of currency associated with the Option, including without limitation
the exercise of the Option or sale of the Shares (the “Currency Exchange Risk”).
The Participant waives and releases the Company and its Subsidiaries from any
potential claims arising out of the Currency Exchange Risk.

 

-5-



--------------------------------------------------------------------------------

16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

17. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons. The Administrator shall not be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement. The Administrator shall, in
its absolute discretion, determine when such conditions have been fulfilled.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

22. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

23. Governing Law. Subject to Applicable Laws, this Agreement shall be governed
by the laws of the State of California, without giving effect to the conflict of
law principles thereof. For purposes of litigating any dispute that arises under
this Option or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of Marin County, California, or the federal courts for
the United States for the District of Northern California, and no other courts,
where this Option is made and/or to be performed.

 

-6-